         Case 1:20-cv-00977-BCM Document 56 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  12/11/2020
 CARLOS MARTIN DE LA CRUZ, on behalf
 of himself and all others similarly situated,
                Plaintiff,                                 20-CV-977 (BCM)
        -against-
                                                           ORDER
 MANHATTAN PARKING GROUP LLC,
 et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The parties having settled their dispute, including claims under the Fair Labor Standards

Act (FLSA) brought by plaintiff Carlos Martin de la Cruz on behalf of a putative collective

consisting of "all parking attendants, washers, cashiers, and other non-exempt laborers employed

by Defendants," Compl. (Dkt. No. 1) ¶ 66, and claims under the New York Labor Law, brought

by de la Cruz on behalf of a class comprising the same group of employees, id. ¶ 69, and having

consented to the authority of the assigned magistrate judge for all remaining proceedings pursuant

to 28 U.S.C. § 636(c);

       It is hereby ORDERED that all deadlines previously set in this action are vacated.

       It is further ORDERED that the parties shall submit, no later than January 8, 2021, a

motion for preliminary class certification and settlement approval, pursuant to Fed. R. Civ. P.

23(e), which shall also demonstrate why the proposed FLSA collective should be conditionally

certified and why the settlement is fair and reasonable as required by Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199 (2d Cir. 2015). See Hernandez v. Between the Bread 55th Inc., 2020

WL 6157027, at *6 (S.D.N.Y. Oct. 21, 2020) (internal quotation mark omitted) (noting that while

"[t]he FLSA does not set forth a prescribed procedure for preliminary approval of a FLSA
         Case 1:20-cv-00977-BCM Document 56 Filed 12/11/20 Page 2 of 2




collective," the parties "must satisfy the Court that their agreement is fair and reasonable" pursuant

to Cheeks).

       Dated: New York, New York
              December 11, 2020

                                                      SO ORDERED.



                                                      ________________________________
                                                      BARBARA MOSES
                                                      United States Magistrate Judge




                                                  2
